Citation Nr: 0201006	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  01-06 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
disc injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for a low back disc 
condition.

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference with the RO in 
November 2001, a transcript of which has been associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matter addressed in this decision.

3.  The probative evidence does not show that the veteran has 
a low back disc injury linked to his period of active 
service.


CONCLUSION OF LAW

A low back disc injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaint of or 
treatment for a low back disorder.  

A November 1998 report of VA X-ray examination of the 
thoracic spine includes the conclusion that there is an old 
compression fracture of the tenth thoracic vertebra and a 
more recent fracture of the sixth thoracic vertebra.

VA outpatient treatment records include a December 1998 
nursing service report that the veteran sought treatment for 
a three week history of a "knot" and pain in his mid back.  
He denied falling or injury prior to the back pain and 
reported that an X-ray examination performed by his HMO 
(health maintenance organization) revealed no problems.  A 
subsequent physician's note on the same day reports that the 
veteran complained of experiencing mid back pain for a couple 
of months.  

A March 1999 VA outpatient treatment report notes that the 
veteran recalled a history of mid back pain since "the 
war."  He claimed that this back impairment was a result of 
lifting freight out of box cars.  

In his July 2001 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran recalled that his back pain began in 
Virginia as a result of unloading supplies from box cars 
before his unit flew to Japan.  He also stated that no 
records appear to have been taken at sick call in Japan or 
Korea.  The veteran further recalled that, when seeking 
treatment at sick call in Japan, he was told that there was 
no equipment to check his back and that he would be 
transferred back to the United States if his pain did not 
improve.  He reported that the government was unresponsive to 
his attempts to get assistance upon his return to the United 
States.  The veteran stated that his back pain has never gone 
away; however, he has managed to reduce it by lying flat on a 
hard floor and performing exercises.  

In August 2001, the RO received a statement from the veteran 
in which he claimed that he had controlled most of his back 
pain during the prior 50 years with his mind and a little 
exercise.  

The above statement was written on a copy of a July 18, 2001, 
newspaper article from the Houston Chronicle which reported 
that a study had revealed that some people seem to feel pain 
less than others because their brain may counteract it more 
aggressively.  

During his November 2001 hearing before the undersigned Board 
Member the veteran essentially reiterated the statements 
which he had previously made on his July 2001 VA Form 9.  
Specifically, the veteran testified, that upon his return to 
the United States, he sought assistance for his back 
impairment from the Houston VA and was told that he should 
just forget about it because there was no record of his back 
hurting during service.  He also testified that he had been 
self treating his back pain with exercise and did not seek 
medical treatment until approximately two years prior to the 
date of his personal hearing.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).




The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

The Federal Circuit Court has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  


This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the July 2001 statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
available service medical records are contained in his claims 
file and that all identified and authorized medical records 
pertinent to the matter addressed in this decision have been 
received.  

The VCAA states that in claims for disability compensation VA 
is required to provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R § 3.159(c)(4).  Based upon the evidence of 
record, the Board finds the veteran did not sustain an event, 
disease, or injury as to a low back disorder during active 
service and that a medical examination or opinion is not 
necessary in this case.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in the matter addressed in 
this decision.  Further development and further expending of 
VA's resources is not warranted.


Service Connection

Based upon a comprehensive review of the record, the Board 
finds no competent evidence has been submitted to demonstrate 
that the veteran's low back impairment is related to an 
injury or disease incurred in or aggravated by active 
service.  There is no evidence of complaints or treatment for 
back impairment during the veteran's period of military 
service and, although the November 1998 VA X-ray examination 
report noted an old compression fracture of the tenth 
thoracic vertebra, there is no evidence of medical treatment 
for back complaints until November 1998.  The only evidence 
in this case of a relationship to service is the veteran's 
own opinion.  While he is competent to testify as to symptoms 
he experiences, he is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has residuals of a low back disc condition 
linked to his period of active service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Therefore, the Board finds that entitlement to service 
connection for residuals of a low back disc injury is not 
warranted.

The veteran has not shown that he has residuals of a low back 
disc injury which is related to service or to a service-
connected disability.  Although the Board acknowledges the 
veteran's contributions to his country and has absolutely no 
reason to doubt his sincerity, as indicated above he has not 
presented the required medical nexus evidence.  Accordingly, 
the benefit sought on appeal is denied.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Board finds the preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for residuals of a low back 
disc injury is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

